 

Exhibit 10.1
 
[Personal letterhead]
 
 
 
 
 
 
 
March 1, 2011
 
Mr. David Goode
Chairman, Personnel & Compensation
Committee of the Board of Directors
Delta Air Lines, Inc.
World Headquarters
Atlanta, GA 30320
 
Dear David:
 
The P&C Committee previously eliminated from the Officer and Director Severance
Plan and all awards granted since October 20, 2009 clauses providing for payment
of excise tax and related gross-up provisions imposed by Section 4999 of the
Internal Revenue Code.
 
As you know, I do not have an employment agreement; however, I would like to
waive all such provisions in my Award Agreement for the long term incentive
awards I received in connection with the merger of a Delta subsidiary and
Northwest on October 29, 2008. I realize, that by taking this action, I am
voluntarily giving up any protection from excise taxes I currently have in the
event of a change in control. I also understand and agree that by so doing, I
have not triggered the “Good Reason” clause in any Plan or Award Agreement.
 
Sincerely,
 
 

Delta Air Lines, Inc., Post Office Box 20706, Atlanta, GA 30320-6001, U.S.A.
 